IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANDRE LENAIR DEVEAUX,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3053

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Andre Lenair Deveaux, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002). We encourage the circuit court to continue its

efforts to expeditiously dispose of the motion pending below.

BENTON, RAY, and OSTERHAUS, JJ., CONCUR.